Citation Nr: 0325653	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  96-45 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and again from November 1967 to November 1985, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied entitlement to 
service connection for tuberculosis, and from a September 
2000 rating decision of the same RO which denied service 
connection for low back pain.  It is noted that the veteran 
also appealed the April 1996 denial of service connection for 
diabetes mellitus, but over the course of this appeal, that 
claim was fully granted by the RO and is no longer on appeal.

The Board also notes that the veteran appealed an April 1999 
rating decision denying entitlement to service connection for 
a heart condition and declining to find that new and material 
evidence to reopen the previously denied claim of entitlement 
to service connection for a right shoulder disability had 
been submitted.  The RO issued a statement of the case in 
November 2000, but the veteran did not perfect his appeal by 
submitted a substantive appeal to the RO pursuant to 38 
C.F.R. Section 20.202.  As such, those issues are not before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2002).


REMAND

The evidence of record shows that the veteran was discharged 
from service in the United States Army in November 1985 and 
filed his original application for compensation benefits in 
December 1985, asserting that he had a number of 
disabilities, including low back pain.  In a July 1986 rating 
decision, the RO denied entitlement to service connection for 
a low back disability finding that a transitional lumbosacral 
vertebra is a constitutional or development abnormality and 
not a disability under the law.  The veteran was given notice 
of this decision, but did not appeal the denial of benefits.  
As such, the July 1986 rating decision became final.  See  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

In January 1995, the veteran requested service connection for 
tuberculosis.  This claim was originally denied as not well 
grounded in an August 1995 rating decision, then denied on 
the merits in an April 1996 rating decision in which the RO 
found that there was no evidence of treatment history or a 
diagnosis of tuberculosis during the veteran's active service 
or within an applicable presumptive period.  The veteran 
appealed the April 1996 rating decision and underwent a VA 
examination in May 1997.  At that time, the veteran was 
determined to have a tuberculosis infection without disease.  
The examiner opined that the veteran did not have active 
pulmonary tuberculosis and had never had active tuberculosis.  
Accordingly, the denial of the veteran's claim of entitlement 
to service connection for tuberculosis was continued by the 
RO based on the finding of no disability.

In March 2000, the veteran requested that the denial of 
entitlement to service connection for a back condition be 
reopened.  The RO implicitly reopened the previously denied 
claim by addressing the issue on the merits and denying the 
benefits sought in a September 2000 rating decision.  The 
veteran submitted a notice of disagreement with respect to 
this rating decision in November 2000, however, the RO did 
not issue a statement of the case.  

Also in November 2000, the Veterans Claims Assistance of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], was signed into legislation.  The VCAA redefines the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO sent the veteran notice of the change in the law in 
April 2001.  This notice did not specifically identify any 
claims pending for initial adjudication nor any claims on 
appeal.  Additionally, this notice did not specifically 
advise the veteran of his rights and responsibilities under 
the VCAA, identify evidence needed to substantiate the claims 
on appeal, or advise the veteran of VA's duty to obtain 
identified evidence as is required in Quartuccio, supra.  The 
RO sent the veteran another notice of the VCAA in February 
2002 when it advised the veteran that his claim of 
entitlement to service connection for low back pain was going 
to be reviewed under the new law.  

In August 2002, the RO continued the denial of entitlement to 
service connection for a back disability on a direct basis.  
The rating decision did not speak to the possibility of a 
pre-existing congenital disorder being aggravated by active 
service nor did it address the issue of reopening the 
previously denied claim.  Furthermore, the RO did not issue a 
statement of the case and/or prepare the claim for appeal.  
The RO did, however, issue a supplemental statement of the 
case with respect to the veteran's claim of entitlement to 
service connection for tuberculosis.  In its supplemental 
statement, the RO advised the veteran of the regulations 
updated as a consequence of the VCAA.  The notice, however, 
did not specifically identify evidence needed to substantiate 
the claims on appeal.

The veteran submitted a claim for entitlement to service 
connection for lung cancer in March 2003.  With this claim, 
the veteran submitted a multitude of medical records 
regarding his treatment for pulmonary complaints and ultimate 
diagnosis of lung adenocarcinoma.  Service connection was 
granted for lung cancer as secondary to exposure to Agent 
Orange in a June 2003 rating decision.  In an August 2003 
report of contact, the veteran's desire to continue his 
appeal of the denial of entitlement to service connection for 
tuberculosis was noted.  The veteran, however, did not waive 
review of the newly submitted medical evidence by the RO nor 
did the RO consider the new evidence in conjunction with the 
pending claim on appeal and issue a supplemental statement of 
the case.


Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of notice of the specific evidence needed to substantiate the 
claims on appeal, the Board finds that it has no alternative 
but to remand this matter to the RO to ensure that the 
veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  Additionally, absent receipt of a waiver of 
review of the newly submitted evidence from the veteran, this 
matter must be remanded in order for the RO to consider the 
recent submission of medical evidence regarding pulmonary 
treatments and diagnoses in conjunction with the pending 
claim of entitlement to service connection for tuberculosis.

The Board also finds, after a complete review of the record 
and particularly in light of the newly submitted medical 
evidence, that the record is insufficient upon which to 
render a decision on the claim of entitlement to service 
connection for tuberculosis.  Specifically, with the recent 
diagnosis of lung cancer and the grant of benefits due to 
exposure to Agent Orange during the veteran's tour of duty in 
the Republic of Vietnam, a current medical opinion which 
speaks directly to the significance of the veteran's 
complaints of night sweats throughout service, his positive 
tuberculosis infection test, and the diagnosis of 
tuberculosis infection without disease is necessary to put 
the claim of entitlement to service connection for 
tuberculosis in the proper light for adjudication purposes.  
As such, this matter must be remanded for further development 
to include a review of the medical record by a pulmonary 
specialist to determine if the recent diagnosis of lung 
cancer lays to rest any question of the presence of 
tuberculosis.

Furthermore, given the evidence and sequence of events as 
outlined above, the Board finds that the claim of entitlement 
to service connection for a low back disability must be 
remanded to the RO for preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999), [where 
a notice of disagreement is filed, but a statement of the 
case has not been issued, the Board must remand the claim to 
the RO to direct that a statement of the case be issued].  
The Board additionally points out that the RO should address 
the issue of reopening the claim in its statement of the case 
as the Board is required to address the issue of reopening 
despite an RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996). 

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran's medical records should 
be examined by a pulmonary specialist 
to determine whether or not he has a 
disability as a result of a positive 
tuberculosis test.  The examiner 
should be specifically requested to 
determine if the veteran's complaints 
of night sweats during service and 
subsequent diagnosis of tuberculosis 
infection without disease reflects the 
presence of a disability due to 
tuberculosis during service or at any 
time thereafter.  The examiner should 
also comment on the recent diagnosis 
of lung adenocarcinoma with respect to 
the veteran's assertion that he has 
had tuberculosis since his period of 
active service, stating whether any of 
the veteran's complaints may have been 
precursors to his lung cancer.  The 
examiner should render an opinion as 
to whether any of the pulmonary 
symptoms complained of by the veteran 
that he has associated with the 
presence of tuberculosis are, in fact, 
related to the diagnosis of lung 
cancer.  Should the examiner determine 
that a physical examination of the 
veteran be required in order to render 
the requested opinions, please afford 
the veteran such an examination.

3.	The RO should consider all evidence 
with respect to the claim of whether 
new and material evidence has been 
submitted to reopen the previously 
denied claim of entitlement to service 
connection for a back disability and, 
if the benefits sought cannot be 
granted, it should issue a statement 
of the case.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




